Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 1 of 26   PageID #: 744




                              Rule 12(c) Motion 00028
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 2 of 26   PageID #: 745




                              Rule 12(c) Motion 00029
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 3 of 26   PageID #: 746




                              Rule 12(c) Motion 00030
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 4 of 26   PageID #: 747




                              Rule 12(c) Motion 00031
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 5 of 26   PageID #: 748




                              Rule 12(c) Motion 00032
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 6 of 26   PageID #: 749




                              Rule 12(c) Motion 00033
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 7 of 26   PageID #: 750




                              Rule 12(c) Motion 00034
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 8 of 26   PageID #: 751




                              Rule 12(c) Motion 00035
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 9 of 26   PageID #: 752




                              Rule 12(c) Motion 00036
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 10 of 26   PageID #: 753




                              Rule 12(c) Motion 00037
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 11 of 26   PageID #: 754




                              Rule 12(c) Motion 00038
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 12 of 26   PageID #: 755




                              Rule 12(c) Motion 00039
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 13 of 26   PageID #: 756




                              Rule 12(c) Motion 00040
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 14 of 26   PageID #: 757




                              Rule 12(c) Motion 00041
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 15 of 26   PageID #: 758




                              Rule 12(c) Motion 00042
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 16 of 26   PageID #: 759




                              Rule 12(c) Motion 00043
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 17 of 26   PageID #: 760




                              Rule 12(c) Motion 00044
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 18 of 26   PageID #: 761




                              Rule 12(c) Motion 00045
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 19 of 26   PageID #: 762




                              Rule 12(c) Motion 00046
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 20 of 26   PageID #: 763




                              Rule 12(c) Motion 00047
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 21 of 26   PageID #: 764




                              Rule 12(c) Motion 00048
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 22 of 26   PageID #: 765




                              Rule 12(c) Motion 00049
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 23 of 26   PageID #: 766




                              Rule 12(c) Motion 00050
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 24 of 26   PageID #: 767




                              Rule 12(c) Motion 00051
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 25 of 26   PageID #: 768




                              Rule 12(c) Motion 00052
Case 2:18-cv-00139-JDL Document 82-2 Filed 09/03/20 Page 26 of 26   PageID #: 769




                              Rule 12(c) Motion 00053
